UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 14, 2017 ALBIREO PHARMA,INC. (Exact name of registrant as specified in its charter) Delaware(State or other jurisdiction ofincorporation) 001-33451(Commission FileNumber) 90-0136863(IRS EmployerIdentification No.) 50 Milk Street, 16th FloorBoston, Massachusetts(Address of principal executive offices) 02109(Zip Code) (857) 415-4774
